

115 HR 5172 IH: To assist Indian tribes in maintaining, expanding, and deploying broadband systems.
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5172IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. O'Halleran (for himself and Mr. Pearce) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo assist Indian tribes in maintaining, expanding, and deploying broadband systems.
	
		1.Technical assistance for Indian tribes in applying for financial assistance to maintain, expand, or
			 deploy broadband systems
 (a)In generalThe Secretary of Agriculture, through the Office of Tribal Relations in the Department of Agriculture, shall, in consultation with the Office of Native Affairs and Policy of the Federal Communications Commission—
 (1)create a database of Federal programs and activities under which Indian tribes and tribal organizations, and agencies and instrumentalities of Indian tribes and tribal organizations, may obtain financial assistance for the maintenance, expansion, or deployment of broadband systems;
 (2)provide technical assistance to entities described in paragraph (1) in applying for or using the financial assistance; and
 (3)submit to the Congress annual reports on— (A)the number of the entities to which the technical assistance was provided in the fiscal year covered by the report;
 (B)the number of applications for the financial assistance that the entities submitted in the fiscal year covered by the report; and
 (C)the number of efforts made to facilitate the efforts of the entities to obtain the financial assistance in the fiscal year covered by the report.
					(b)Model broadband development plan
 (1)In generalWithin 180 days after the date of the enactment of this Act, the Secretary of Agriculture, through the Office of Tribal Relations in the Department of Agriculture, shall develop and publish in the Federal Register a model broadband development plan using the database created under subsection (a)(1), that—
 (A)identifies overlaps and unique target areas in each programs listed in the database; (B)identifies options for obtaining the financial assistance referred to in subsection (a)(1), and propose opportunities to enable the entities described in subsection (a)(1) overcome any obstacles in doing so;
 (C)describes the goals of technical assistance provided under subsection (a)(2); and (D)proposes a course for the provision of the technical assistance that is proven to enhance broadband access on tribal lands.
					(2)Consultations required
 (A)In generalSubject to subparagraph (B), in developing the plan, the Secretary of Agriculture and the Federal Communications Commission shall jointly—
 (i)conduct an in-person consultation with the Indian tribes and tribal members involved, in a forum open to the public;
 (ii)publish in the Federal Register the date of the consultation not later than 14 days before that date;
 (iii)within 30 days after the date of the consultation, transcribe or record the consultation, and make the transcription or record available to the public; and
 (iv)not later than 30 days before finalizing the plan, make available to the public a document that demonstrates how the consultation affected the development of the plan.
 (B)Waiver authorityThe Secretary of Agriculture and the Federal Communications Commission may jointly waive the requirement of subparagraph (A) with respect to a group of Indian tribes if at least 5/6 of the Indian tribes involved agree to the waiver.
 (c)Definition of Indian tribeIn this section, the term Indian tribe has the meaning given the term in section 102(2) of the Federally Recognized Indian Tribe List Act of 1994.
 (d)Limitations on authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary of Agriculture not more than $500,000 for each fiscal year.
			2.Parity for tribal regulatory commissions
 Section 306(a)(20)(E) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(20)(E)) is amended—
 (1)by inserting and tribal after State; and (2)by striking states and inserting States and tribal lands.
 3.Substantially underserved trust areasSection 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f) is amended by adding at the end the following:
			
 (e)Refinancing loans in substantially underserved trust areasNotwithstanding any other provision of this Act, the Secretary or a designee of the Secretary may make or guarantee a loan to refinance a loan made to any person who has applied for, or has outstanding, a loan or loan guarantee from the Rural Utilities Service for a project under an eligible program, to improve or continue the availability of projects that serve communities in substantially underserved trust areas..
 4.Distance learning and telemedicine grants on Indian reservationsSection 2333(d)(5) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2(d)(5)) is amended by inserting (including on and off an Indian reservation) after geographical diversity.
		